Title: To Benjamin Franklin from Rodolphe-Ferdinand Grand, [22 November 1781]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Monsieur
[November 22, 1781]
Suivant vos ordres du 29. 8bre., j’ai remis à Mrs fizeaux Grand & Ce. à Amsterdam pour l’acquit des acceptations de Mr. John Adams écheantes en 9bre., Quatrevingt dixneuf Mille deux Cent soixante dix florins qui ont couté suivant la notte cy jointe 224,228.10.6. l.t. dont le Compte général se trouve débitté.
Ces Remises ne pourvoyent pas aux besoins futurs de Mr John Adams pour les mois suivants, et à cet égard je crois nécessaire de vous faire Connoitre la situation du Compte général; il en résulte que j’ai payé & ai a payer d’icy à la fin de Xbre., déduction faitte du solde du dernier Compte et de ce que j’ai reçu depuis,


cy
1.142.061 l.t.

si le trésor Royal paye le solde des deux



Millions accordés, j’aurai a recevoir encore
  816.000


ainsi il me manquera pour acquitter vos



propres engagements d’icy à la fin de l’année
  326.061 l.t.



sans les dépenses courantes, ni par conséquent les remises qu’il faudroit faire à Mr. Adams.
Comme vous désirés voir les Comptes de M. Deane, j’ai L’honneur de vous les remettre icy avec la Lettre qu’il m’écrivit en me les accompagnant.
J’ai l’honneur &c./.
Copie de la Lettre de Mr. Grand a Monsieur franklin Le 22. 9bre. 1781.
